Case 2:19-cv-21093-KM-SCM Document 8 Filed 11/16/20 Page 1 of 14 PageID: 327




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



 LORI ANN PARKER,
                                                Civ. No. 19-21093 (KM) (SCM)
                 Plaintiff,
                                                           OPINION
 v.

 ESTATE OF KATHRYN PARKER
 BLAIR and its EXECUTOR HARRY E.
 PARKER aka “HARRY PARK, Jr.”,

               Defendants.



KEVIN MCNULTY, U.S.D.J.:
      This matter arises out of a will contest in Bergen County Superior Court.
The deceased, Kathryn Parker Blair, was the aunt of Lori Ann Parker, plaintiff
here. 1 Plaintiff was a beneficiary under Ms. Blair’s original will, which was
executed in 1987 (the “1987 Will”). Ms. Blair executed a new will in 2012,
however, two days before she died (the “2012 Will”). The 2012 will removed
plaintiff as a beneficiary. The 2012 Will went to probate and, despite plaintiff’s
challenges, was upheld as effective.
      Plaintiff then, in an effort to overturn the results of probate, launched a
raft of litigation over the next several years in both state and federal court,
leading judges to dub her a “recreational litigant” and her filings “frivolous,”
“meritless,” and “vexatious.” Plaintiff has now filed this action, which
essentially reasserts or rephrases various allegations she has previously
brought against the defendant, Ms. Blair’s estate, and the estate’s executor,
defendant Harry E. Parker.




1     Because many of the persons involved share surnames, I will refer to Lori Ann
Parker as “plaintiff” throughout this opinion.

                                       1
Case 2:19-cv-21093-KM-SCM Document 8 Filed 11/16/20 Page 2 of 14 PageID: 328




         Now before the Court is defendant’s motion to dismiss (DE 4). For the
reasons set forth below, the motion is GRANTED.

    I.      Background 2
         In 1987, plaintiff’s aunt, Kathryn Parker Blair, executed the 1987 Will,
which stated that her estate would pass to her siblings, and if her siblings
predeceased her, to their offspring. (DE 4-2 at 145 (Da140 (transcript of
proceeding before Judge Jerejian).) Plaintiff’s father—Ms. Blair’s brother—
passed away in 2002, so plaintiff would have taken under the 1987 Will. (Id.)
Ms. Blair executed a the 2012 will two days before her death, however, and the
2012 removed plaintiff as a beneficiary. (Compl. ¶ 3.)
         Plaintiff contested the 2012 Will in Bergen County Chancery Court,
alleging that her Aunt was subject to undue influence and lacked testamentary
capacity. (Id. ¶ 7; MTD at 2; DE 4-2 at 35 (Da32).) Defendants prevailed on
summary judgment. (MTD at 2.)
         After losing the will contest, plaintiff filed numerous post-judgment
motions and appeals, all of which were denied; in most cases they were
adjudged meritless or so lacking in merit as to not warrant a formal opinion.
(Id.) Along the way, New Jersey courts have barred plaintiff from submitting
further filings (DE 4-2 at 5), issued sanctions orders against plaintiff for
frivolous submissions (id. at 49), and noted that plaintiff’s filings are “yet
another act of recreational litigation in which Plaintiff attempts to resuscitate
this matter through vexatious and meritless motion practice” (id. at 187).



2      For ease of reference, certain key items from the record will be abbreviated as
follows:
DE _                       =      Docket entry in this case
Compl.                     =      Complaint (DE 1)
MTD                        =     Defendants’ Memorandum of Law in Support of their
                           Motion to Dismiss (DE 4-1)
Opp.                       =      Plaintiff’s Opposition to the Motion to Dismiss (DE 6)
Reply                      =      Defendants’ Reply to Plaintiff’s Opposition (DE 7)

                                         2
Case 2:19-cv-21093-KM-SCM Document 8 Filed 11/16/20 Page 3 of 14 PageID: 329




      On March 25, 2019, plaintiff moved to vacate the judgment in the will
contest on the ground that the Estate’s attorney altered the 1987 Will by using
whiteout to conceal a handwritten codicil added by Ms. Blair. (MTD at 4.)
Plaintiff based this allegation on a photograph of Ms. Blair sitting in her
hospital bed with a piece of paper lying on the bed in front of her. (Id. at 5.)
Plaintiff alleged that the piece of paper lying on the bed was the original will,
and that the photograph showed that the paper had handwriting on it, which
plaintiff asserts must have been a codicil to the original will. (Id.)
      At a hearing on plaintiff’s motion before Judge Jerejian of Bergen County
Superior Court, Chancery Division, 3 defendants produced the original 1987
Will and showed it to the court and the plaintiff. (DE 4-2 at 151–51.) The court
reviewed the document and concluded that it “has no other writing on it, no
other indications of white-outs or any other types of, as you said,
concealment.” (DE 4-2 at 151.) In a subsequent written opinion, the Judge
concluded that plaintiff had failed to provide “any evidence other than poor
quality photographs which reveal[] nothing even remotely discernable,” and
that the original 1987 Will bore “zero indication of any ‘handwriting’ on the
document aside from the signatures . . . . [and m]oreover, the original
document did not contain a scintilla of any foreign substance on the page,
such as ‘white out’ or a concealing substance.” (DE 4-2 at 187 (emphasis
added).) The court concluded that plaintiff’s assertions had no merit. (Id.)
      Having lost in state court, plaintiff initiated this action via complaint on
December 5, 2019. Though plaintiff previously claimed that the document
which appears on Ms. Blair’s hospital bed was the original 1987 Will with a
handwritten codicil, she now claims instead that the document is a copy of the
1987 Will. (Opp. at 14–15.) She asserts that this distinction takes the case out


      3  The hearing also encompassed defendant’s motion to prevent plaintiff from
filing any more pleadings in state court, which Judge Jerejian denied on the grounds
that the Assignment Judge for Bergen County was the only judge authorized to rule on
such motions. (DE 4-2 at 189.) Defendants refiled the motion with the Assignment
Judge, who granted it on October 22, 2019. (Id. at 5.)

                                       3
Case 2:19-cv-21093-KM-SCM Document 8 Filed 11/16/20 Page 4 of 14 PageID: 330




of the collateral estoppel and entire controversy doctrines, which defendants
invoke as bases to dismiss the complaint. 4 (DE 4.) Plaintiff filed her opposition
on May 14, 2020 (DE 6), and defendants filed their reply on May 21, 2020 (DE
7.)
      II.       Legal Standard for Motion to Dismiss 5
            In considering a motion to dismiss a pro se complaint, a court must bear
in mind that pro se complaints are held to less stringent standards than formal
pleadings drafted by lawyers. Erickson v. Pardus, 551 U.S. 89, 93, 127 S. Ct.
2197, 167 L. Ed. 2d 1081 (2007); Haines v. Kerner, 404 U.S. 519, 520-21, 92
S. Ct. 594, 30 L. Ed. 2d 652 (1972); see Alston v. Parker, 363 F.3d 229, 234 (3d
Cir. 2004) (“Courts are to construe complaints so as to do substantial justice . .
. keeping in mind that pro se complaints in particular should be construed
liberally.” (citations omitted)). This does not, however, absolve a pro se plaintiff
of the need to adhere to the Federal Rules of Civil Procedure. See, e.g., Fantone
v. Latini, 780 F.3d 184, 193 (3d Cir. 2015) (“a pro se complaint . . . must be
held to ‘less stringent standards than formal pleadings drafted by lawyers;’ . . .
but we nonetheless review the pleading to ensure that it has ‘sufficient factual
matter; accepted as true; to state a claim to relief that is plausible on [its]
face.’”).
            Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will


         Defendants also argue that equitable estoppel, as well as the requirements of
            4

Federal Rules of Civil Procedure 8 and 9(b), require dismissal. (MTD at 14–16, 17–20).
I will not reach these arguments because I find the other bases for dismissal sufficient.
         Defendants request that the court convert their motion to dismiss into a
            5

motion for summary judgment, but because I find that a motion to dismiss is
appropriate in this instance, I will not do so. Were I to do so, I would be required to
first “provide notice of [my] intention to convert the motion and allow [plaintiff] an
opportunity to submit materials admissible in a summary judgment proceeding or
allow a hearing.” Kisby Lees Mech., LLC v. Pinnacle Insulation, Inc., 2012 WL 3133681
at *5 (D.N.J. July 31, 2012).

                                           4
Case 2:19-cv-21093-KM-SCM Document 8 Filed 11/16/20 Page 5 of 14 PageID: 331




not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); See Phillips v.
Cnty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
plaintiff’s right to relief above a speculative level, so that a claim is “plausible
on its face.” Twombly, 550 U.S. at 570; see also West Run Student Hous.
Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013). That
facial-plausibility standard is met “when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(citing Twombly, 550 U.S. at 556). While “[t]he plausibility standard is not akin
to a ‘probability requirement’ . . . it asks for more than a sheer possibility.” Id.
      Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a
claim upon which relief can be granted. The defendant, as the moving party,
bears the burden of showing that no claim has been stated. Animal Science
Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011).
      For the purposes of a motion to dismiss, the facts alleged in the
complaint are accepted as true and all reasonable inferences are drawn in favor
of the plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const.
Corp. of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014). “Complaints filed pro se
are construed liberally, but even a pro se complaint must state a plausible
claim for relief.” Badger v. City of Phila. Office of Prop. Assessment, 563 F. App’x
152, 154 (3d Cir. 2014) (citation and internal quotation marks omitted).
      A. Consideration of Judge Jerejian’s Decision in the Bergen County
         Superior Court, Chancery Division for Purposes of Collateral
         Estoppel and Entire Controversy Affirmative Defenses

      While collateral estoppel and the entire controversy doctrine “may
provide a ‘basis for a Rule 12(b)(6) dismissal,’” they are affirmative defenses,
see Fed. R. Civ. P. 8(c); Brody v. Hankin, 145 Fed. Appx. 768, 771 (3d Cir.
2005). Like all affirmative defenses, they supply a basis for a motion to dismiss
only where “the defense ‘is apparent on the face of the complaint.’” Overseas

                                        5
Case 2:19-cv-21093-KM-SCM Document 8 Filed 11/16/20 Page 6 of 14 PageID: 332




Lease Grp. v. Plocher Constr. Co., 800 Fed. Appx. 77, 81 n.7 (3d Cir. 2020). A
defense is “apparent on the face of the complaint” if “the plaintiff’s own
allegations show that a defense exists that legally defects the claim for relief,”
H.V. Assocs., LLC v. PNC Bank, N.A., 2018 WL 1243984 at *5 (D.N.J. Mar. 8,
2018), or where the public records and materials embraced by the complaint
demonstrate that dismissal is proper, Hoffman v. Nordic Naturals, Inc., 837
F.3d 272, 280 n.52 (3d Cir. 2016); see also Overseas, 800 Fed. Appx. at 81 n.7
(court may also consider “the complaint, exhibits attached to the complaint . . .
as well as undisputedly authentic documents if the complainant’s claims are
based upon these documents”).
      I find ample justification for consideration of Judge Jerejian’s August 2,
2019 opinion. First, plaintiff refers to the August 2, 2019 hearing in her
complaint and relies on events which occurred at that hearing for her
allegation that the defendants were intentionally concealing a codicil to the will.
(Compl. ¶ 9 (“at a hearing on August 2, 2019, it was learned that defendants
had been intentionally concealing a codicil to the will”)). The transcript of the
hearing is thus an “undisputedly authentic document[]” on which “the
complainaint’s claims are based.” Overseas, 800 F. App’x at 81 n.7; Brody, 145
F. App’x at 772 (court may consider document if it is “mention[ed] in the
complaint”); Collas v. Wells Fargo Bank, N.A., 2018 WL 6499706 at *3 (D.N.J.
Dec. 11, 2018) (previous state court action properly a part of MTD record where
complaint “makes . . . reference to” the action); see also Iacaponi v. New
Amsterdam Casualty Co., 379 F.2d 311, 312 (3d Cir. 1967) (“the fact that the
fraud upon which this suit is based had been litigated in state court appears
on the face of the complaint”).
      Second, I find that Judge Jerejian’s decision is part of the public record,
and I may therefore consider it. Overseas, 800 Fed. Appx. at 81 n.7 (“In
determining whether claims should be dismissed as barred by claim
preclusion, a court may take judicial notice of the record of the prior
proceeding.”); see also Oneida Motor Freight, Inc. v. United Jersey Bank, 848


                                       6
Case 2:19-cv-21093-KM-SCM Document 8 Filed 11/16/20 Page 7 of 14 PageID: 333




F.2d 414, 416 n.3 (3d Cir. 1988) (district court is “entitled to take judicial
notice” of “record of prior bankruptcy proceeding” in “rendering its decision,
regardless of the motion employed.”); Gupta v. Wipro Ltd., 749 Fed. Appx. 94,
96 (3d Cir. 2018) (same); Weinberg v. Kaplan, LLC, 699 Fed. Appx. 118, 120 n.3
(3d Cir. 2017) (“with respect to affirmative defenses . . . we may also look
beyond the complaint to public records, including judicial proceedings.”);
Hoffman, 837 F.3d at 280 (“the two pleadings that are before us and were
before the District Court . . . as well as the judgment . . . are matters of public
record. We therefore find no error in the District Court’s decision to look to
these records.”); Southern Cross Overseas Agencies, Inc. v. Wah Kwong Shipping
Group, Ltd., 181 F.3d 410, 427 (3d Cir. 1999) (courts may “examine [a decision
in the public record] to see if it contradicts the complaint’s legal conclusions or
factual claims”). Such judicial notice is particularly appropriate where, as here,
I consider the decision not as independent evidence of the relevant events, but
only for the purpose of ascertaining the scope what it decided. 6 I will therefore
consider Judge Jerejian’s findings in evaluating defendant’s arguments.
   III.   Application of Collateral Estoppel and the Entire Controversy
          Doctrine
       I find that the doctrines of collateral estoppel and entire controversy bar
plaintiff’s claims. In his August 2, 2019 opinion, Judge Jerejian ruled that
defendants had not concealed any codicil to the 1987 Will. (DE 4-2 at 187.)
That ruling is binding upon me and requires that I find in defendant’s favor on
that issue as well. Additionally, in those state court proceedings before Judge
Jerejian, plaintiff exhausted her one opportunity to pursue claims arising out
of the “transaction or series of transactions” encompassing the will contest and
defendant’s alleged concealment of a codicil to the 1987 Will. The entire

       6 I recognize that some courts have limited the use of prior judicial decisions via

public record to solely “the existence of the opinion,” not “the truth of the facts recited
therein.” S. Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Grp., Ltd., 181 F.3d
410, 426–27 (3d Cir. 1999); see also Brody, 145 Fed. Appx. at 772. I do not regard
that limitation as prohibiting me from inspecting to those opinions in order to identify
what they decided and what collateral estoppel effect they may have had.

                                          7
Case 2:19-cv-21093-KM-SCM Document 8 Filed 11/16/20 Page 8 of 14 PageID: 334




controversy doctrine therefore bars her from pursuing them in this subsequent
proceeding.
         a. Collateral Estoppel
      The doctrine of collateral estoppel, also known as “issue preclusion,”
“derives from the simple principle that later courts should honor the first
actual decision of a matter that has been actually litigated.” Burlington Northern
Railroad Co. v. Hyundai Merchant Marine Co., Ltd., 63 F.3d 1227, 1231–32 (3d
Cir. 1995). Thus, “once an issue is actually and necessarily determined by a
court of competent jurisdiction, that determination is conclusive in subsequent
suits based on a different cause of action involving a party to the prior
litigation.” Id. Federal courts give the same preclusive effect to a state-court
judgment as would another court of that state. Peduto v. North Wildwood, 878
F.2d 725, 728 (3d Cir. 1989).
      Because defendants seek to apply collateral estoppel with respect to a
New Jersey state court decision, “this Court applies New Jersey’s law.” Nahas
v. Shore Med. Ctr., 2016 WL 1029362 at *7 (D.N.J. Mar. 14, 2016). Under New
Jersey law, the party asserting collateral estoppel to foreclose the relitigation of
an issue must establish the existence of five conditions. Id. at *22–23 (citing
Anela v. City of Wildwood, 790 F.2d 1063, 1068 (3d Cir. 1987)). Those five
conditions are:
      (1) The issue to be precluded is identical to the issue decided in the
      prior proceeding; (2) the issue was actually litigated in the prior
      proceeding; (3) the court in the prior proceeding issued a final
      judgment on the merits; (4) the determination of the issue was
      essential to the prior judgment; and (5) the party against whom the
      doctrine is asserted was a party to or in privity with a party to the
      earlier proceeding.

Olivieri v. Y.M.F. Carpet, Inc., 897 A.2d 1003, 1009 (N.J. 2006). The doctrine is
“rooted in equity and as such will be applied with a view towards obtaining a
fair result for all parties.” Nahas, 2016 WL 1029362 at *8 (citing Olivieri, 897
A.2d at 1009).



                                       8
Case 2:19-cv-21093-KM-SCM Document 8 Filed 11/16/20 Page 9 of 14 PageID: 335




      I find all five conditions are met here. The parties in this case are
identical to those who appeared before Judge Jerejian. (See DE 4-2 141). Judge
Jerejian issued a final decision denying plaintiff’s motion to vacate, and
contrary to plaintiff’s assertions, his decision is no less final merely because
plaintiff is currently appealing it. Bondi v. Citigroup, Inc., 423 N.J. Super. 377,
426 (App. Div. 2011) (under New Jersey collateral estoppel doctrine, “a
judgment is final even pending an appeal”).
      Judge Jerejian’s decision also decided issues identical to those presented
here. New Jersey follows the Restatement (Second) of Judgments. Delaware
Valley Transplant Program v. Coye, 722 F. Supp. 1188, 1197 (D.N.J. 1989).
Under the approach outlined in the Restatement (Second), there are three
categories of “issue”: issues of evidentiary fact, ultimate fact (i.e., the
application of law to fact), and of law. Restatement (Second) of Judgments § 27,
cmt c. A decision on any type of “issue” acts as collateral estoppel against later
attempts to relitigate it. Id.
      Judge Jerejian decided two issues of evidentiary fact which are relevant
here: (1) that the picture which plaintiff now asserts shows a copy of the 1987
Will with a handwritten codicil actually shows “nothing even remotely
discernable”; and (2) that the original will contained no signs that any portion
of it had been concealed with whiteout whatsoever. (DE 4-2 at 187.) Judge
Jerejian also decided an issue of ultimate fact: namely that defendants did not
conceal a codicil to the 1987 Will and thus did not commit a fraud on the court
in the will contest. (Id.) Judge Jerejian’s findings on these issues estop plaintiff
from relitigating them and doom her claim.
      Specifically, even though plaintiff argues that this case presents a
different issue from the previous litigation because she now asserts that the
document depicted in the picture is a copy, rather than the original version, of
the 1987 Will, (Opp. at 14–15), Judge Jerejian’s finding that the picture in fact
demonstrates “nothing even remotely discernable” estops plaintiff from
disputing this issue of evidentiary fact, (DE 4-2 at 187). Even if Judge Jerejian


                                        9
Case 2:19-cv-21093-KM-SCM Document 8 Filed 11/16/20 Page 10 of 14 PageID: 336




had not found that specific fact, his finding of ultimate fact that the defendants
had not committed a fraud on the court would preclude plaintiff’s fraud claim
here. A party may not raise “new evidentiary facts” in a later hearing in order
“to obtain a different determination of [an] ultimate fact.” Restatement (Second)
of Judgments § 27 cmt c. Judge Jerejian’s prior holdings preclude plaintiff’s
assertions on these issues before me.
       Judge Jerejian’s conclusions were also essential to the previous
judgment and were actually litigated in the state case. Judge Jerejian came to
his conclusion that defendants had not concealed a codicil both because
plaintiff’s photograph showed nothing discernible and because there was no
evidence of whiteout on the original will, and both of those findings must be
given collateral estoppel effect. See Russell v. Board of Adjustments of Tenafly,
31 N.J. 58, 68 (N.J. 1959) (where “a court will have two independent reasons
for the result it reaches in a case, each one sufficient by itself to sustain the
judgment . . . . each becomes a basis for collateral estoppel.”). In any event, as
mentioned previously, Judge Jerejian also made the finding of ultimate fact
that the defendants did not conceal a codicil to the will, a conclusion that
binds these litigants and defeats plaintiff’s causes of action. 7
       The effect of estoppel of these issues is that plaintiff’s complaint cannot
be sustained. Plaintiff asserts that defendants committed fraudulent
concealment of evidence by concealing a codicil (Compl. ¶ 15), but she is
precluded from litigating that issue in a manner contrary to Judge Jerejian’s
findings. Without that alleged fact, her claim cannot be sustained. Her claim of
punitive damages is similarly predicated on the issue of concealment of a




      7 I also find that the issues were “actually litigated” given the fact that they

formed the basis for the Judge’s decision and received extensive consideration
throughout the transcript and opinion. (DE 4-2 141–64, 184–89.)



                                          10
Case 2:19-cv-21093-KM-SCM Document 8 Filed 11/16/20 Page 11 of 14 PageID: 337




codicil (id. ¶ 19), 8 as is her claim seeking discovery sanctions (id. ¶ 21). 9 They
fall as well.
       I therefore hold that plaintiff’s complaint must be dismissed because she
is estopped from litigating the issues which form the basis for her causes of
action.
           b. The Entire Controversy Doctrine
       A fortiori, plaintiff’s claims here are precluded by New Jersey’s Entire
Controversy Doctrine, which bars not only matters actually litigated, but those
that could have been litigated, in the prior proceeding.
       The Entire Controversy Doctrine mandates that “all parties involved in a
litigation should at the very least present in that proceeding all of their claims
and defenses that are related to the underlying controversy.” Ditrolio v. Antiles,
142 N.J. 253, 267 (N.J. 1995). New Jersey Court Rule 4:30A lends the doctrine
preclusive effect:
       Non-joinder of all claims required to be joined by the entire
       controversy doctrine shall result in the preclusion of the omitted
       claims to the extent required by the entire controversy doctrine.

       As it applies here, the doctrine required that plaintiff bring in the prior
state court proceeding all claims relating to the will contest and defendant’s
alleged concealment of evidence. That is so because the “central consideration”
of the doctrine is “whether the claims against the different parties arise from
related facts or the same transaction or series of transactions . . . . [it is the]
core set of facts that provides the link between distinct claims against the same
or different parties and triggers the requirement that they be determined in one




       8And, of course, punitive damages is not an independent cause of action and
thus rises and falls with the fraudulent concealment claim. See Hassoun v. Cimmino,
126 F. Supp. 2d 353, 372 (D.N.J. 2000).
       9I also lack jurisdiction to impose sanctions for violations of another court’s
discovery orders, especially where that court is a New Jersey state court, so this claim
could not have survived regardless of the effect of collateral estoppel.

                                         11
Case 2:19-cv-21093-KM-SCM Document 8 Filed 11/16/20 Page 12 of 14 PageID: 338




proceeding.” Id. at 267–68. The test for whether a claim must be brought in a
single action is:
      if parties or persons will, after final judgment [in an action] is
      entered, be likely to have to engage in additional litigation to
      conclusively dispose of their respective bundles of rights and
      liabilities that derive from a single transaction or related series of
      transactions, the omitted components of the dispute or controversy
      must be regarded as constituting an element of one mandatory
      unit of litigation.

Id. at 268 (citing O’Shea v. Amoco Oil Co., 886 F.2d 584, 590–91 (3d Cir.
1989)).
      The doctrine has a very broad scope. There need not be any
“commonality of legal issues” for a claim to be ruled out by the entire
controversy doctrine. Wadeer v. N.J. Mfrs. Ins. Co., 220 N.J. 591, 605 (N.J.
2015). The effect of the doctrine is that if a party fails to join a claim that
derives from a transaction on which they have already sued, then that party
will be “forever barred from bringing a subsequent action involving the same
underlying facts.” Rycoline Prods. v. C&W Unlimited, 109 F.3d 883, 885 (3d Cir.
1997) (citing Circle Chevrolet Co. v. Giordano, Halleran & Ciesla, 662 A.2d 509,
513 (N.J. 1995)).
      The litigation before Judge Jerejian involved the question of whether Ms.
Blair had written a codicil to the 1987 Will, and whether the defendants had
hidden that codicil. Plaintiff’s allegations in her new complaint involve the exact
same subject matter, and thus the same “transaction or series of transactions.”
Ditrolio, 142 N.J. at 267–68. Thus, to the extent that plaintiff seeks to accuse
the defendants of tampering with the 1987 Will, she was required to do so via
appropriate pleadings in the state court action, not here.
      Still, a court “should not preclude a claim under the entire controversy
doctrine if such a remedy would be unfair in the totality of the circumstances.”
Dimitrakopolous v. Borrus, Goldin, Foley Vignuolo, Hyman and Stahl, 237 N.J.
91, 119 (N.J. 2019). Plaintiff claims that she could not have brought her claims
in the state court litigation because she did not learn of the possibility that the
                                       12
Case 2:19-cv-21093-KM-SCM Document 8 Filed 11/16/20 Page 13 of 14 PageID: 339




document depicted in the photograph was a copy of the 1987 Will until the
defendants produced the original. That argument is unavailing for four
reasons. First, plaintiff herself admits that she suspected that the document
portrayed in the photograph was a copy of the 1987 Will. (Opp. at 16.) It was
incumbent upon her to pursue that theory at the state court, and she cannot
now raise that issue simply because she neglected to do so before Judge
Jerejian. Second, as Judge Jerejian explained below and I confirm now upon
my own review, there is simply no indication in plaintiff’s photograph that the
document in question is related to the 1987 Will in any way. (DE 7-9.) The
photograph merely depicts a blurry image of a piece of paper that bears no
indication that it is related to the will. Plaintiff thus has not learned any new
facts at all; she is just trying out a new theory. Third, by plaintiff’s own
account, the production of the original will took place in the course of a hearing
in the state court litigation, not afterwards; she had plenty of time to adjust her
theory in connection with the hearing, or seek a continuance, or bring a motion
for reconsideration, or appeal (which she apparently has done). Fourth, even if
plaintiff did discover new evidence which she believes is relevant to the state
action, she is obligated to present that evidence via the proper procedures in
state court, not before me now. See Boswell v. Wilson, Elser, Moskowitz,
Edelman & Dicker, LLP, 2016 WL 4395717 at *9 (App. Div. Aug. 18, 2016)
(plaintiff must redress claims of wrongfully withheld evidence in prior litigation,
“not in a separate action”). Plaintiff has had ample opportunity to pursue her
claims, and there is no reason of fairness requiring that the court withhold
application of the Entire Controversy Doctrine.
      The Entire Controversy Doctrine, like the collateral estoppel doctrine,
bars these claims.
         c. Other Issues
      Plaintiff raises a number of other meritless arguments. Specifically, she
claims that defendant’s attorney and his secretary have family relationships
with one of the will’s witnesses and with a retired court clerk in Bergen County.


                                       13
Case 2:19-cv-21093-KM-SCM Document 8 Filed 11/16/20 Page 14 of 14 PageID: 340




Plaintiff offers no explanation as to why this is legally relevant (or if it is, why it
could not have been asserted in the prior action).
         Plaintiff also asserts that defendant’s attorney violated two court orders
in connection with producing the original 1987 Will. Defendants deny that they
violated any court orders. As previously stated, there is no federal cause of
action for violating state court discovery orders, and I do not have jurisdiction
to impose sanctions for New Jersey state court discovery violations. If plaintiff
believes defendant committed discovery violations, she must seek sanctions via
appropriate pleadings in the state court action.

   IV.      Conclusion
         For the reasons set forth above, the motion (DE 4) of defendants the
Estate of Kathryn Parker Blair and Executor Harry E. Parker to dismiss the
Complaint is GRANTED. An appropriate order accompanies this opinion.
Dated: November 16, 2020



                                        /s/ Kevin McNulty
                                        ____________________________________
                                        Kevin McNulty
                                        United States District Judge




                                        14
